Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance 
 	Claims 1, and 3-14, and 16-22 are allowed.  All rejections are withdrawn.  The amendments dated 4-13-21 are entered in full.  The claims are statutory as the claims recite a vehicle, sensors and a general purpose computer cannot perform the method and apparatus of the claims as this is a machine learning neural network. See paragraph 30-36. 
Examiner’s Statement of Reasons For Allowance 
 	Although each element is known individually in the prior art, the prior art fails to disclose or suggest either individually or in combination with any other prior art of record the combination of elements of claims 1 and 10 and 14.   Any comment to the Examiner's Statement of Reasons for Allowance should be filed with the issue fee and should be labeled comments to the Examiner's Statement of Reasons for Allowance. 
	The prior art fails to disclose or suggest either individually or together with any other prior art of record “[a]  fault detection system comprising:
one or more sensors onboard a vehicle, 
the one or more sensors being configured to detect 
a predetermined characteristic of the vehicle and 
generate a plurality of raw unlabeled sensor signals corresponding to the predetermined characteristic;
a processor onboard the vehicle, 
the processor being configured to
receive the plurality of sensor signals from the one or more sensors,
generate one or more fast Fourier transform vectors based on 
the plurality of sensor signals so that 
the one or more fast Fourier transform vectors are 
representative of the predetermined characteristic,
generate an analysis model for the predetermined characteristic from 
a time history of the fast Fourier transform vectors, 
where the analysis model is trained by the processor with 
a training data set of fast Fourier transform vectors that are generated from the plurality of raw unlabeled sensor signals obtained only under normal health data operating conditions of the predetermined characteristic, and
determine, using the analysis model, 
a degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and
an indicator in communication with the processor, 
the indicator being configured to communicate 
an operational status of the vehicle to an operator or 
crew member of the vehicle based on 
the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model”.
	Meyer is relevant as it uses a FFT feature vector to supply portion of a voice signal.  The applicant states that Meyer discloses “labeled sensor data”. This is indicated as a MOS label and different ratings of 0 to 5.  See col. 6, line 1 to col. 7, line 10 and the background of the invention of Meyer.   generate a plurality of raw unlabeled sensor signals corresponding to the predetermined characteristic;
a processor onboard the vehicle, 
the processor being configured to
receive the plurality of sensor signals from the one or more sensors,
generate one or more fast Fourier transform vectors based on 
the plurality of sensor signals so that 
the one or more fast Fourier transform vectors are 
representative of the predetermined characteristic,
generate an analysis model for the predetermined characteristic from 
a time history of the fast Fourier transform vectors, 
where the analysis model is trained by the processor with 
a training data set of fast Fourier transform vectors that are generated from the plurality of raw unlabeled sensor signals obtained only under normal health data operating conditions of the predetermined characteristic, and
determine, using the analysis model, 
a degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and
an indicator in communication with the processor, 
the indicator being configured to communicate 
an operational status of the vehicle to an operator or 
crew member of the vehicle based on 
the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model”.
	Breed discloses a device that can predict a component failure in a vehicle using sensor signals to train a neural network.  See paragraph 172, 222-225 and 217-225. 
	Breed is silent as to generating the FFT vectors as claimed.
“[a]  fault detection system comprising:
one or more sensors onboard a vehicle, 
the one or more sensors being configured to detect 
a predetermined characteristic of the vehicle and 
generate a plurality of raw unlabeled sensor signals corresponding to the predetermined characteristic;
a processor onboard the vehicle, 
the processor being configured to
receive the plurality of sensor signals from the one or more sensors,
generate one or more fast Fourier transform vectors based on 
the plurality of sensor signals so that 
the one or more fast Fourier transform vectors are 
representative of the predetermined characteristic,
generate an analysis model for the predetermined characteristic from 
a time history of the fast Fourier transform vectors, 
where the analysis model is trained by the processor with 
a training data set of fast Fourier transform vectors that are generated from the plurality of raw unlabeled sensor signals obtained only under normal health data operating conditions of the predetermined characteristic, and
determine, using the analysis model, 
a degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and
an indicator in communication with the processor, 
the indicator being configured to communicate 
an operational status of the vehicle to an operator or 
crew member of the vehicle based on 
the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model”.


	Harris NPL teaches FFT vectors that represent a signal of interest for a communication channel. See page 550 to 551. 
	However, Harris is silent as to a model being from a time history as claimed. 
	Harris is thus silent as to “[a]  fault detection system comprising:
one or more sensors onboard a vehicle, 
the one or more sensors being configured to detect 
a predetermined characteristic of the vehicle and 
generate a plurality of raw unlabeled sensor signals corresponding to the predetermined characteristic;
a processor onboard the vehicle, 
the processor being configured to
receive the plurality of sensor signals from the one or more sensors,
generate one or more fast Fourier transform vectors based on 
the plurality of sensor signals so that 
the one or more fast Fourier transform vectors are 
representative of the predetermined characteristic,
generate an analysis model for the predetermined characteristic from 
a time history of the fast Fourier transform vectors, 
where the analysis model is trained by the processor with 
a training data set of fast Fourier transform vectors that are generated from the plurality of raw unlabeled sensor signals obtained only under normal health data operating conditions of the predetermined characteristic, and
determine, using the analysis model, 
a degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and
an indicator in communication with the processor, 
the indicator being configured to communicate 
an operational status of the vehicle to an operator or 
crew member of the vehicle based on 
the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model”.
	Mohan teaches a feature vector to determine if there is a problem in the neural network and a sensor can be selected as a candidate for a fault. 
	Mohan is silent as to using unlabeled and raw sensor signals to generate the model having a time history and of the FFT vectors. 
	Mohan is silent as to “[a]  fault detection system comprising:
one or more sensors onboard a vehicle, 
the one or more sensors being configured to detect 
a predetermined characteristic of the vehicle and 
generate a plurality of raw unlabeled sensor signals corresponding to the predetermined characteristic;
a processor onboard the vehicle, 
the processor being configured to
receive the plurality of sensor signals from the one or more sensors,
generate one or more fast Fourier transform vectors based on 
the plurality of sensor signals so that 
the one or more fast Fourier transform vectors are 
representative of the predetermined characteristic,
generate an analysis model for the predetermined characteristic from 
a time history of the fast Fourier transform vectors, 
where the analysis model is trained by the processor with 
a training data set of fast Fourier transform vectors that are generated from the plurality of raw unlabeled sensor signals obtained only under normal health data operating conditions of the predetermined characteristic, and
determine, using the analysis model, 
a degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model; and
an indicator in communication with the processor, 
the indicator being configured to communicate 
an operational status of the vehicle to an operator or 
crew member of the vehicle based on 
the degree to which the one or more fast Fourier transform vectors could have been generated by the analysis model”.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668